DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nonogaki et al (US 2015/0307734) in view of Sharmin et al (US 2008/0000386) and Yanagi et al (US 2011/0227994, cited on IDS filed on 11/24/2020).

Regarding claim 1, Nonogaki et al discloses an inkjet ink composition comprising pigment particles and resin particles (Abstract, [0107], [0111], and [0115]). Given that the reference discloses resins such as polyolefins it is clear that the acid value of the resin is 0 mg KOH/g ([0120]). While the reference does not disclose polyolefins as binders, as evidenced by Paragraph [0012] of Sharmin et al, polyolefins are binders in inkjet ink compositions. In Nonogaki et al the resin particles have a volume median diameter of 100 to 220 nm, while the pigment particles have a volume median diameter of 150 nm or less ([0111] and [0116]).
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the ink jet ink composition comprises wax as recited in the present claims.
Yanagi et al discloses an inkjet ink composition comprising pigment, wax particles, solvent and water ([0056]). The polyethylene wax particles are added to the ink composition in order to suppress enlargement of the ink droplets and improve rub resistance of the printed image ([0079]-[0080] and [0085]). The volume average particle diameter of the wax particles is from 10 to 200 nm, within the recited range of no greater than 400 nm ([0093]). The size of the wax particles is such as to maintain stability of the ink composition over time ([0093]). Given that the wax is disclosed as a polyethylene wax, it is clear that the acid value of the wax is 0 mg KOH/g.
Given that both Nonogaki et al and Yanagi et al are drawn to aqueous ink jet ink compositions, and given that Nonogaki et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the wax particles as taught by Yanagi et al, it would therefore have been obvious to one of ordinary skill in the art to include such wax particles in the ink composition disclosed by Yanagi et al with a reasonable expectation of success.
From the above, based on the volume median diameter of the resin particles (100 to 200 nm) disclosed in Nonogaki et al and the volume average particle diameter of the wax particles (10 to 200 nm) disclosed by Yanagi et al, the volume ratio of wax to resin particles is [10 – 200] : [220 – 100] or [0.045 – 2] : 1, overlapping the recited range of at least 1.45:1. Furthermore, based on the volume median diameter of the pigment particles (150 nm or less) disclosed in Nonogaki et al and the volume average particle diameter of the wax particles (10 to 200 nm) disclosed by Yanagi et al, the volume ratio of wax to pigment particles is [10 – 200] : [1 - 150] or [10 – 1.3] : 1, overlapping the recited range of at least 1.45:1. Finally, the absolute difference in acid value between the resin particles and the wax is zero (0), within the recited range of no greater than 11 mg KOH/g.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 2, the combined disclosures of Nonogaki et al, Sharmin et al, and Yanagi et al teach all the claim limitations as set forth above. As discussed above, Nonogaki et al discloses that the resin particles have a volume median diameter of 100 to 220 nm, overlapping the recited range of 50 to 150 nm, while the pigment particles have a volume median diameter of 150 nm or less, overlapping the recited range of 50 to 150 nm. Yanagi et al discloses that the volume average particle diameter of the wax particles is from 10 to 200 nm, overlapping the recited range of 100 to 400 nm.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 4, the combined disclosures of Nonogaki et al, Sharmin et al, and Yanagi et al teach all the claim limitations as set forth above. Additionally, Nonogaki et al discloses that the amount of the resin particles is 1 to 8 mass %, within the recited range of 0.5 to 10 mass % ([0123]).

Regarding claim 5, the combined disclosures of Nonogaki et al, Sharmin et al, and Yanagi et al teach all the claim limitations as set forth above. Additionally, Yanagi et al discloses that the amount of the wax particles is from 0.1 to 5 mass %, from the view point of rubbing resistance, press blocking, and ink ejectability ([0095]).
Given that both Nonogaki et al and Yanagi et al are drawn to aqueous ink jet ink compositions, and given that Nonogaki et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the amount of wax particles as taught by Yanagi et al, it would therefore have been obvious to one of ordinary skill in the art to such amounts of wax particles in the ink composition disclosed by Yanagi et al with a reasonable expectation of success.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al (US 2013/0222477).

Regarding claim 1, Fukuda et al discloses an inkjet ink composition comprising pigment particles, a resin binder emulsion, i.e. resin particles, and a wax emulsion, i.e. wax particles ([0067], [0072], [0081], [0095]-[0096], [0099], [0101], and [0107]). The resin particles are disclosed as being obtained for styrene or olefins, and therefore, the acid value of the resin particles is 0 mg KOH/g ([0097]). The wax is disclosed as a paraffin wax, i.e. a hydrocarbon wax, and therefore ,the acid value of the wax is 0 mg KOH/g ([0103]-[0104]). Accordingly, the absolute difference in acid value between the resin particles and the wax is zero (0), within the recited range of no greater than 11 mg KOH/g.
The resin particles have an average particle size of 20 nm to 300 nm ([0099]); the pigment particles have an average particle size of 250 nm or less ([0081]); and the wax particles have an average particle size of 5 to 400 nm ([0107]). Therefore, the average particle diameter ratio of the wax particles to the resin particles is [5 – 400] : [300 - 20] or [0.016 - 20]: 1. The average particle diameter ratio of the wax particles to pigment particles is [5 – 400] : 250 or [0.02 – 1.6] : 1. It is recognized that the claims require the wax particles, the ratio of wax particles to binder, and the wax particles to pigment particles in terms of volume median diameter, while the reference discloses the wax particles and the ratios of wax particles to binder and the wax particles to pigment particles in terms of average particle sizes. However, it is the Examiner’s position absent evidence to the contrary given the breadth of the wax, resin, and pigment particle sizes disclosed by the reference, that the wax particle and ratio sizes of wax particles to binder and the wax particles to pigment particles, overlap that presently recited in the claims.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Fukuda et al teaches all the claim limitations as set forth above. As discussed above, the resin particles have an average particle size of 20 nm to 300 nm ([0099]); the pigment particles have an average particle size of 250 nm or less ([0081]); and the wax particles have an average particle size of 5 to 400 nm ([0107]). It is recognized that the claims require the wax particles, pigment particles, and resin particles in terms of volume median diameter, while the reference discloses the wax particles, pigment particles, and resin particles in terms of average particle sizes. However, it is the Examiner’s position absent evidence to the contrary given the breadth of the wax, resin, and pigment particle sizes disclosed by the reference, that wax particles, pigment particles, and resin particles, overlap that presently recited in the claims.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 4, Fukuda et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the amount of the resin particles is 0.5 to 7 mass %, within the recited range of 0.5 to 10 mass % ([0100])..

Regarding claim 5, Fukuda et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the wax particles are present in the ink composition in an amount of 0.3 to 3 mass %, within the recited range of 1 to 3.0 mass % ([0107])..

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al (US 2016/0319141).

Regarding claim 1, Sugita et al discloses an inkjet ink composition comprising pigment particles, a resin emulsion, i.e. resin particles, and a wax emulsion, i.e. wax particles (Abstract, [0032], [0057], and [0099]-[0100]). Given that the resin emulsion is disclosed as promoting fixing of the pigment on a recording medium, it is clear that the reference discloses binder resin particles as recited in the present claims. The resin particles are disclosed as having an acid value of 25 mg KOH/g or less, while the wax particles have an acid value of 20 mg KOH/g ([0083] and [0175]). Accordingly, the absolute value of the difference between the acid value of the resin particles and the wax particles is 0 to 15  mg KOH/g, overlapping the recited range of not greater than 11 mg KOH/g.
The resin particles have an average particle diameter of 30 nm to 200 nm ([0098]); the pigment particles have an average particle diameter of 5 to 200 nm ([0103]); and the wax particles have an average particle diameter of 30 to 140 nm ([0054]). Therefore, the average particle diameter ratio of the wax particles to the resin particles is [30 - 140] : [5 - 200] or [6 - 0.7] : 1. The average particle diameter ratio of the wax particle to pigment particles is [30 – 140] : [200 - 30] or [0.15 – 4.66] : 1. It is recognized that the claims require the wax particles, the ratio of wax particles to binder, and the wax particles to pigment particles in terms of volume median diameter, while the reference discloses the wax particles and the ratios of wax particles to binder and the wax particles to pigment particles in terms of average particle diameters. However, it is the Examiner’s position absent evidence to the contrary given the breadth of the wax, resin, and pigment particle sizes disclosed by the reference, that the wax particle and ratio sizes of wax particles to binder and the wax particles to pigment particles, overlap that presently recited in the claims.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 2, Sugita et al teaches all the claim limitations as set forth above. As discussed above, the resin particles have an average particle diameter of 30 nm to 200 nm ([0098]); the resin particles have an average particle diameter of pigment is 5 to 200 nm ([0103]); and the wax particles have an average particle diameter of 30 to 140 nm ([0054]).
It is recognized that the claims require the wax particles, pigment particles, and resin particles in terms of volume median diameter, while the reference discloses the wax particles, pigment particles, and resin particles in terms of average particle diameters. However, it is the Examiner’s position absent evidence to the contrary given the breadth of the wax, resin, and pigment particle sizes disclosed by the reference, that wax particles, pigment particles, and resin particles, overlap that presently recited in the claims.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 3, Sugita et al teaches all the claim limitations as set forth above. As discussed above, the resin particles are disclosed as having an acid value of 25 mg KOH/g or less, overlapping the recited range of 9 to 31 mg KOH/g, while the wax particles have an acid value of 20 mg KOH/g, within the recited range of 15 to 25 mg KOH/g.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 4, Sugita et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the amount of the resin particles is 1 to 10 parts of the total of the ink composition, i.e. 1 to 10 mass %, within the recited range of 0.5 to 10 mass % ([0097]).

Regarding claim 5, Sugita et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the wax particles are present in the ink composition in an amount of 0.3 to 4 parts of the ink composition, i.e. 0.3 to 4 mass %, overlapping the recited range of 0.1 to 3.0 mass % ([0056]).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767